     Case: 1:20-cv-02890 Document #: 26 Filed: 09/23/20 Page 1 of 1 PageID #:107

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Alisandro Martinez
                                   Plaintiff,
v.                                                    Case No.: 1:20−cv−02890
                                                      Honorable Martha M. Pacold
Agnieszka J. Zeiba, et al.
                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, September 23, 2020:


       MINUTE entry before the Honorable M. David Weisman: Defendants' agreed
motion for entry of HIPAA Protective order [25] is granted. Enter order. Mailed notice
(ao,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
